         Case 3:20-cv-00237-SRU Document 31-1 Filed 04/30/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
____________________________________
                                                 :
                                                 :
PAUL OH BAMM,                                    :
                                                 :       Case No. 3:20-cv-00237
        Plaintiff,                               :
v.                                               :
                                                 :
SAPRANO ET AL,                                   :

       Defendants.                               :
____________________________________             :


         MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL

        Pursuant to Local Rule 7(e) of the United States District Court for the District of Connecticut,

appointed pro bono counsel for the Plaintiff, Paul Oh Bamm, hereby requests that the Court allow her to

withdraw as counsel, and in support thereof, states the following:

        While the undersigned counsel is delighted to serve in a pro bono capacity, she is scheduled to

undergo a medical surgical procedure on May 6, 2020, and recovery is expected to take several months.

Therefore, the undersigned respectfully requests that any pro bono appointments be deferred until after she

has recovered.

        WHEREFORE, the undersigned respectfully requests that the Court grant this Motion to

Withdraw her as Counsel.

Dated: April 30, 2020                                    Respectfully Submitted,


                                                         _/s/Kelly A. Fitzpatrick___________
                                                         Kelly A. Fitzpatrick (Ct29764)
                                                         Fitzpatrick Law, LLC
                                                         33 Bullet Hill Road, Suite 301B
                                                         Southbury, CT 06488
                                                         E: kelly@fitzpatricklawgroup.com
                                                         P: (203) 516-8990
                                                         F: (203) 437-7300
